Per Curiam.

There can be no doubt but that we are bound to consider a discharge under the insolvent act of this state, as a bar to all suits brought here upon antecedent contracts, wherever made. The statute is peremptory and binding on our courts. We cannot afford the party any other or further remedy than what our laws have prescribed. It was for the wisdom of the legislature to say whether foreign contracts should be exempted from the operation of our insolvent act, but they have not made any such exception. A new trial is, therefore, granted, with costs to abide She event of the suit.
New trial granted.